Mr. Chief Justice Sharket
delivered the opinion of the court.
This proceeding was instituted before two justices of the peace for an unlawful detainer. -On an appeal to the circuit court, the judgment of the justices was reversed on a verdict found for the appellees. The bill of exceptions taken on the trial presents all that is to be considered of, the exceptions being taken to the refusal to give the charges asked, and to the charges given.
The court was first asked to charge the jury, “ that if they believe from -the evidence that the defendant, Loring, has held the adverse possession of the land in controversy for a period exceeding three years previous to the commencement of this suit of unlawful detainer, that they must find for the defendant.”
As a legal proposition, this is unquestionably so; and if its application to the case is made sufficiently manifest, we must say the court should have given it. We have repeatedly recognised the ' *387doctrine that a court is not bound to give a charge on a mere abstract question of law, and that it is not error to refuse a charge asked, unless the state of the case before the court was such as to call for it, or give it a proper application. In this case we have nothing before-us but the application, the verdict and judgment, and the bill of exceptions. None of the evidence is reported, nor is the defence relied on disclosed. Knowing nothing of the merits of the case, we of course cannot tell whether any such question arose on the trial. But in different language the charge was substantially given by the court, and this brings it precisely within the authority referred to by the appellant’s counsel, in the case of Etting v. the Bank of the United States. 11 Wheaton, 59. It was there said that the court may refuse to declare the law on hypothetical questions which do not belong to the case on trial, and if the party propounding the question be dissatisfied, he may except to the refusal, which exception will avail him if he shows that the question was warranted by the testimony, and that the opinion he asked, ought to have been given. And it was further said, “ if the judge proceeds to state the law, and states it erroneously, his opinion ought to be reversed; and if it can have had any influence on the jury, their verdict ought to be set aside.” The appellant has not shown that the charge asked was warranted, either by the pleadings or testimony, but his counsel insists that as the court undertook to declare the law, it should have done it correctly; whether it did so or not, we shall presently enquire.
The court was next asked to charge the jury, “that they have nothing to do with the title of the parties, and that the title and right of property does not come in question in the present suit of unlawful detainer.” This, like the preceding proposition, is undoubtedly the law; unlawful detainer being a mere possessory action, in which the title of the parties is not involved. But here again we are at a loss to perceive the application of the law. It does not appear that either party relied upon title, or that any such thing as title of any description was offered in evidence. If neither party relied upon title, it is clear that such a question was wholly immaterial, and we cannot say that the court erred in refusing to declare the law.
The remaining charge asked, was, «that if they believe from *388the evidence that the defendant, Loring, entered into possession of the land in controversy under a contract of purchase, and held it as his own for a term exceeding three years previous to the commencement of the suit of unlawful detainer, that it constitutes an adverse possession and a bar to the recovery of the plaintiffs.” The remarks already made apply to this charge with equal force. We are not informed whether Loring entered under a contract of purchase, or how, or when, or in what manner he entered, or how long he was in possession, or whether he relied on his length of possession as a defence; and having disposed of the charges asked, it only remains to determine whether those given were correct.
The court charged the jury 1st. « That a husband has only a life estate in the lands’of his wife.” This is true, if they have a child born alive. 2d. “ That the wife must in all cases join in the deed to convey her right:” and 3d. “ That the statute of limitations runs from the time possession became adverse, and not from the time of taking possession, and that if the jury Believe that the defendant went into possession under a contract of purchase, and had during the period of his possession refused to pay a balance due on the contract of purchase, and thereby complete the purchase, that then Loring became a trespasser, and that plaintiffs had a right to become the possessors at any time within three years after such refusal to complete the purchase, by the summary remedy of unlawful detainer.” It will be perceived, as before observed, that the first charge asked is substantially covered by this instruction, even if its materiality had been shown. But were the charges given correct, or according to the law ? I can perceive no objection to them, unless it be in charging that Loring rvas a trespasser after refusing to complete the purchase. This point has been somewhat mooted, but the court decided it according to the majority of cases, and perhaps according to the better opinion. The court, therefore, although not bound to do so from the state of case, has declared the law, and declared it correctly, and is .completely within the rule established by the authorities. The same remarks may be made to the charges given as to those refused; from the case as disclosed by the record, we do not perceive their application, but as principles of law they are correct, and the judgment must stand.